DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 5-11, and 15-26 are allowed
Terminal Disclaimer
The terminal disclaimer filed on January 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10456297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 20 and claims dependent thereon in the instant specification have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, an ophthalmic surgical laser system comprising: a controller configured to synchronize an oscillation of the XY-scan device and an oscillation of the Z-scan device to form an angled three-dimensional laser tissue dissection, including to control the XY-scan device to move the focus of the laser beam in a plane perpendicular to the optical axis in an angular direction, which is a direction around the optical axis, from a first angular position to a second angular position once within a time interval while oscillating a radius of the focus, which is a distance from the optical axis, a first plurality of times within the same time interval, each time between a minimum radius and a maximum radius, the minimum radius being the same for the first plurality of times and the maximum radius being the same for the first plurality of times, and to simultaneously 
 Claim 11 and claims dependent thereon in the instant specification have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method for dissecting tissue of an eye using an ophthalmic surgical laser system, the method comprising: synchronizing, by a controller, an oscillation of the XY-scan device and an oscillation of the Z-scan device to form an angled three-dimensional laser tissue dissection, including to control the XY-scan device to move the focus of the laser beam in a plane perpendicular to the optical axis in an angular direction, which is a direction around the optical axis, from a first 3Appl. No. 16/666205Attorney Docket No. JSV6136USCNT1Amdt. Dated Dec. 29, 2020CustomerNo.: 27777Reply to Office Actionof October5, 2020angular position to a second angular position once within a time interval while oscillating a radius of the focus, which is a distance from the optical axis, a first plurality of times within the same time interval, each time between a minimum radius and a maximum radius, the minimum radius being the same for the first plurality of times and the maximum radius being the same for the first plurality of times, and to simultaneously control the Z-scan device to oscillate the depth of the focus a second plurality of times within the same time interval, wherein the first plurality of times is equal to the second plurality of times or twice the second plurality of times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, January 30, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        


/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792